[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR CONTEMPT (#146)
The parties jointly owned a Certificate of Deposit in the principal amount of $50,000.
The parties agreed by Stipulation dated July 31, 1989, that a pendente lite arrearage of $16,602.27 could be withdrawn by the plaintiff to satisfy this arrears and further, until the commencement of trial, the plaintiff could withdraw on the first (1st) of each month, $3,500 for alimony and support and $3,079 for the mortgage and taxes. The plaintiff withdrew $16,602.27 to satisfy the arrears and in -addition, the plaintiff withdrew $13,158 for the months of August and September 1989. Thus, pursuant to the stipulation the parties CT Page 6981 entered into on July 31, 1989, the total sum of $29,760 was withdrawn from the parties Certificate of Deposit ($16,602.27 plus $13,158 for August and September 1989). The agreement provided that this sum would be a charge against the defendant's equity in the assets of the marriage and would be deducted from any final award the defendant would receive.
The court awarded the defendant a 40% interest in its Memorandum of Decision dated September 28, 1989.
The parties have agreed that the total amount of the Certificate of Deposit with interest, if untouched, would be $52,656.13. The court in its Memorandum of Decision ordered mortgage and interest payments to be taken from this Certificate of Deposit until the home was sold. These payments totaled $18,513.75.
1. Thus, we have a Certificate of Deposit, a marital asset, in the amount of $52,666.13.
2. The court authorized mortgage and interest payments totaling $18,513.75. The balance of $34,152.38 to be split 60%/40%.
3. This asset was to be split 60% to the wife and 40% to the husband. The wife's share would be $20,491.43 (60% x $34,152.38).
At the time of the closing, the net proceeds from the sale of the real estate were divided 60% to the plaintiff and 40% to the defendant.
In addition, the defendant gave to the plaintiff the sum of $16,102 plus the balance in the Certificate of Deposit for a total of $20,491.43. A 60/40 split of the Certificate of Deposit after the court authorized mortgage and taxes would entitle the plaintiff to $20,491.43, the amount she received.
The court notes that the closing of the real estate took place in April 1990, over a year ago. Trial counsel, who had participated in the stipulation between the parties (July 31, 1989), also handled the closing for the plaintiff. The closing statement reflects that the parties resolved their debts and credits with no balances due or owing.
The plaintiff's Motion for Contempt is denied.
COPPETO, J.